IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-10184
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DENNIS RAY LANIER,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:94-CR-147-2-A
                       --------------------
                         October 29, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Dennis Ray Lanier, federal prisoner # 26215-077, appeals

from the district court’s denial of his postjudgment motion to

dismiss his indictment pursuant to FED. R. CRIM. P. 12(b)(2).

Lanier had pleaded guilty to one count of conspiracy to possess

with intent to distribute one kilogram or more of

methamphetamine.

     Lanier’s motion for reconsideration was filed only one

business day late and, thus, is deemed timely filed.   See FED. R.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-10184
                                  -2-

CRIM. P. 45; FED. R. APP. P. 4(b); Houston v. Lack, 487 U.S. 266,

276 (1988); United States v. Brewer, 60 F.3d 1142, 1143-44 (5th

Cir. 1995).   Similarly, Lanier’s notice of appeal, filed two

business days late, is also deemed timely filed.      FED. R. APP.

P. 4(b)(3)(A), 26(a); Houston, 487 U.S. at 276.     Therefore, we

have jurisdiction over Lanier’s appeal.

     Relying upon Apprendi v. New Jersey, 530 U.S. 466 (2000),

Lanier argues that his indictment was defective and that the

court was deprived of jurisdiction, because the indictment failed

to charge a weapon enhancement and a pure methamphetamine drug

classification.   A defective indictment, however, does not

deprive a court of jurisdiction.     United States v. Cotton,

122 S. Ct. 1781 (2002).   Rule 12(b)(2)’s provision that defenses

and objections based on the indictment’s failure to show

jurisdiction or to charge an offense “shall be noticed by the

court at any time during the pendency of the proceedings” is thus

inapplicable to Lanier’s Apprendi-based claim.      Lanier’s claim

therefore falls into the residual category of defects which

must be raised prior to trial.     See FED. R. CRIM. P. 12(b)(2).

Lanier’s motion was made postjudgment, and therefore, Rule 12(b)

(2) affords him no relief.    Accordingly, the judgment of the

district court is AFFIRMED.